NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SEIU LOCAL 1107,                                No.    20-70312

                Petitioner,                     NLRB No. 369 NLRB No. 16.

 v.
                                                MEMORANDUM*
NATIONAL LABOR RELATIONS
BOARD,

                Respondent.

                     On Petition for Review of an Order of the
                         National Labor Relations Board

                    Argued and Submitted December 10, 2020
                             Pasadena, California

Before: O’SCANNLAIN and OWENS, Circuit Judges, and KENNELLY,**
District Judge.

      In a concurrently filed memorandum disposition in the related case, Local

Joint Executive Board of Las Vegas v. NLRB, No. 19-73322, we remanded the

case, without vacatur of the challenged decision, to the National Labor Relations



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
Board (“NLRB” or “the Board”) with instructions that it address an identified gap

in the decisionmaking process by which it determined that “dues checkoff” is

excepted from the doctrine articulated by the Supreme Court in NLRB v. Katz, 369
U.S. 736, 743 (1962). This case presents the same question regarding the

reasonableness of the Board’s decisionmaking, and we reach the same result here

for the reasons stated in Local Joint Executive Board of Las Vegas.

      Accordingly, we remand to the NLRB so that it may have an opportunity to

provide an adequate explanation for its approach to dues checkoff by explicitly

addressing the precedents identified in our decision in Local Joint Executive Board

of Las Vegas. We do not vacate the Board’s dues checkoff rule. The rule

articulated by the Board may stand while it undertakes the process of

supplementing its reasoning. In light of this disposition, and the likelihood of

further proceedings before the Board, we do not address the propriety of the

Board’s retroactive application of the challenged rule at this stage. This panel

retains jurisdiction over any subsequent petition for relief.

      PETITION GRANTED, and REMANDED.




                                           2